Citation Nr: 1022773	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for sciatica.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).

In his October 2006 substantive appeal, the Veteran indicated 
that he desired a hearing before a member of the Board in 
conjunction with his appeal.  A hearing was scheduled for him 
in April 2010.  Review of the record reveals that the Veteran 
failed to report for this hearing, and has neither shown good 
cause for his failure to appeal, nor requested that his 
hearing be rescheduled.  38 C.F.R. § 20.700 (2009).  
Accordingly, the Veteran's request for a hearing before the 
Board is considered withdrawn, such that appellate 
adjudication may proceed.

The issue of entitlement to service connection for sciatica 
is addressed in the Remand portion of the decision below, and 
is remanded the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  A February 2003 rating decision denied service connection 
for a low back disorder and the Veteran did not appeal that 
decision.

2.  The additional evidence received since the time of the 
final February 2003 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disorder.





CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A November 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Additionally, the Veteran was 
notified of the regulations pertinent to claims to reopen 
based on the submission of new and material evidence and of 
the specific evidence required to reopen in a letter dated in 
November 2004 and he was told of the specific basis for the 
previous denial.  See Kent v. Nicholson, 20 Vet. App 1 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
records considered in conjunction with the Veteran's claim 
for disability benefits from the Social Security 
Administration were obtained in June 2008.  38 C.F.R. § 3.159 
(c) (2).  Although a VA examination was not conducted with 
respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for a low back disorder, VA 
is not required to obtain an examination for a claim to 
reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders 129 
S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

In this case, the Veteran contends that he has submitted new 
and material evidence to reopen his claim for entitlement to 
service connection for a low back disorder, to include as 
secondary to his service-connected right hand and finger 
disorders.  He continues to assert that when he was in 
nursing school, he was required to move a patient, and due to 
the loss of the two fingers of his right hand, his right hand 
slipped during the move, injuring his back.  

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2009).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The Veteran's request to reopen his claim of 
entitlement to service connection for a low back disorder was 
filed in June 2004.  Therefore, the current, amended 
regulation applies.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The RO denied service connection for a low back disorder in 
February 2003, and notified the Veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  
The matter under consideration in this case at that time was 
whether the Veteran's claimed back disorder was related to 
service or to a service-connected disorder.  In order for the 
Veteran's claim to be reopened, evidence must have been 
presented or secured since the February 2003 rating decision 
which is relevant to, and probative of, that matter.

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996). The 
credibility of the new evidence is presumed for the purpose 
of determining whether the new evidence is material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the February 2003 
rating decision included his service treatment records; a 
June 2002 private opinion letter; June 1997 VA outpatient 
treatment records; and the September 1970, January 1986, June 
1997, August 2002, and December 2002 VA examination reports.  
The additional evidence added to the record since the 
February 2003 rating decision includes the records considered 
in the Veteran's application for SSA benefits; private 
treatment records dated from July 2003 through January 2004, 
November 2005 through May 2006, and May 2009 to July 2009; VA 
outpatient treatment records dated from November 2001 through 
April 2008 and August 2008 to December 2009; and the 
September 2003 VA examination report.

The RO denied the Veteran's claim for entitlement to service 
connection for a low back disorder in February 2003, and at 
that time, there was no evidence that the Veteran's claimed 
back disorder was related to service or to a service-
connected disorder.  That continues to be the case.  VA and 
private treatment records dated from May 2003 through August 
2009 discuss the Veteran's experiences with low back pain, 
and diagnose moderate to severe degenerative disc disease 
with spondylosis at L4-L5 and L5-S1.  However, that the 
Veteran had a currently diagnosed back disorder was 
considered at the time of the February 2003 rating decision.  
Moreover, and more importantly, the Veteran's assertions as 
to the root cause of his back disorder, that he first hurt 
his back while lifting a "heavyset patient" while he was 
working as a nurse in the early 1970s, are considered 
credible lay evidence of the incident in question.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, these statements identify the same theory of 
causation for, and claim the identical diagnosed disorder as, 
his original September 2002 claim.  Boggs v. Peake, 520 F.3d. 
1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. 
App. 199 (2009).  Therefore, even though the Veteran's 
statements are technically new, they are redundant of the 
statements he made in conjunction with his original September 
2002 claim, which was denied on the merits in the February 
2003 rating decision.  See 38 C.F.R. § 3.156(a).  Similarly, 
although some of the new medical evidence states that the 
Veteran injured his back while lifting a patient, that is not 
a finding as to etiology, but is merely a written version of 
a statement made by the Veteran, which is the same statement 
he had provided in conjunction with his previous claim.

There is no new evidence submitted that relates the Veteran's 
current low back disability to active service or relates it 
to a service connected disability.  Since the lack of this 
nexus evidence was the basis for the previous denial in 2003, 
new evidence must address the issue of nexus in order to be 
considered material.  Unfortunately, the evidence does not 
address the etiology of the Veteran's low back disability.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material" as 
it does not raise the reasonable possibility of 
substantiating the Veteran's claim.  The Board thus finds 
that new and material evidence has not been submitted to 
reopen the issue of entitlement to service connection for a 
low back disorder since the February 2003 rating decision.  
As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Thus, the decision remains final, and the 
appeal is denied.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for a low back disorder is denied.

REMAND

In this case, the Veteran asserts that his sciatica is 
related to his service-connected right hand and finger 
disorders.  Specifically, he argues that when he was in 
nursing school in the early 1970s, he was required to move a 
heavier patient, but when he tried to do so, his right hand 
disorder forced him to compensate by lifting with his back, 
and his sciatic nerve was injured.  The record reflects that 
the Veteran's statements to various VA and private physicians 
consistently repeat this story, and both those physicians, 
and the Board, find that the Veteran's testimony is credible 
lay evidence that this incident occurred.  See Jandreau, 492 
F.3d at 1377.  The evidence f record, to include July 2003 
and January 2004 private treatment records, and April 2003, 
November 2005, and December 2009 VA outpatient treatment 
records, also reflects that sciatica has been repeatedly 
diagnosed.  Accordingly, the Board finds that VA's duty to 
assist is triggered, such that the "low threshold" for a VA 
examination to be conducted to determine the etiology of the 
Veteran's sciatica has been met in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes the Veteran has not been 
provided the notice specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  This must be 
accomplished.

Accordingly, the issue of entitlement to service connection 
for sciatica is remanded for the following actions:

1.  Provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his diagnosed 
sciatica.  The claims folder, including a 
copy of this Remand, must be made 
available to the examiner and reviewed in 
conjunction with the examination. Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examining 
physician should review and address the 
service and postservice medical records, 
and render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) the Veteran's sciatica is a 
result of injury in military service, or 
etiologically related to a service-
connected disorder, to include the 
Veteran's right hand and finger disorder.  
The Veteran's statements as to the 1970s 
patient-lifting incident during his work 
as a nurse should be considered credible 
evidence that the incident occurred.  A 
complete rationale for all opinions must 
be provided.

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim; the consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

4.  When the above development has been 
completed, readjudicate the issue of 
entitlement to service connection for 
sciatica.  If any benefit sought on appeal 
remains denied, provide an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


